Opinion filed June 10, 2021




                                       In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-19-00237-CR
                                  __________

                     DOUGLAS LEE SMITH, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 441st District Court
                            Midland County, Texas
                        Trial Court Cause No. CR48433


                      MEMORANDUM OPINION
      The grand jury indicted Appellant, Douglas Lee Smith, for the second-degree
felony offense of online solicitation of a minor. TEX. PENAL CODE ANN. § 33.021(c)
(West 2016). Appellant waived his right to a trial by jury and entered a plea of guilty
to the charged offense. The trial court accepted Appellant’s plea and, after it
considered the punishment evidence, assessed Appellant’s punishment at five years’
imprisonment in the Institutional Division of the Texas Department of Criminal
Justice and a $5,000 fine.
        In a single issue on appeal, Appellant asserts that, prior to accepting
Appellant’s guilty plea, the trial court erred because it failed to properly admonish
him in accordance with the requirements of Article 26.13 of the Texas Code of
Criminal Procedure. Specifically, Appellant contends that the trial court failed to
admonish him concerning (1) the applicable range of punishment for the charged
offense and (2) the possible immigration consequences of his guilty plea. See TEX.
CODE CRIM. PROC. ANN. art. 26.13(a)(1), (4) (West Supp. 2020).              Appellant
maintains that, based on the record before us, the trial court’s failures were harmful
and require that we vacate his guilty plea and remand this cause to the trial court for
a new trial. We disagree and affirm the judgment of the trial court.
                                 I. Factual Background
        Appellant was arrested and charged with the online solicitation of a minor, an
offense that occurred during a law enforcement “sting” operation that was designed
to combat crimes against children and human trafficking.                  Before the
commencement of trial, Appellant waived his right to a jury trial and entered a plea
of guilty to the charged offense. Although required to do so under Article 26.13,
and prior to its acceptance of Appellant’s plea of guilty, the trial court failed to
admonish Appellant regarding the applicable range of punishment for the charged
offense and the possible immigration consequences that could result from his guilty
plea.
                                       II. Analysis
        Prior to accepting a defendant’s plea of guilty, the trial court shall admonish
the defendant as to certain consequences that are associated with his guilty plea,
including, inter alia, the range of punishment attached to the offense for which he is
pleading guilty and the potential immigration consequences for the defendant that
could result from his plea. Id.; see Davison v. State, 405 S.W.3d 682 (Tex. Crim.
App. 2013).      Here, it is undisputed that the trial court failed to give these
                                           2
admonishments prior to its acceptance of Appellant’s plea of guilty. However, the
State contends that these failures were harmless. We agree.
      In this case, the trial court erred when it failed to admonish Appellant in
compliance with the requirements of Article 26.13. See Davison, 405 S.W.3d at
687–88; Burnett v. State, 88 S.W.3d 633, 636 (Tex. Crim. App. 2002) (a trial court
errs when it wholly fails to give a statutorily required admonishment). Nevertheless,
the trial court’s failure to give the required admonishments under Article 26.13
constitutes nonconstitutional error. Davison, 405 S.W.3d at 687–88; Burnett, 88
S.W.3d at 637; Aguirre-Mata v. State, 992 S.W.2d 495, 499 (Tex. Crim. App. 1999);
see VanNortrick v. State, 227 S.W.3d 706, 708 (Tex. Crim. App. 2007). In such
circumstances, we will reverse only if the error affected Appellant’s “substantial
rights.” TEX. R. APP. P. 44.2(b); Davison, 405 S.W.3d at 688–89; Burnett, 88
S.W.3d at 637. In determining whether the error affected Appellant’s substantial
rights, we examine the entire record for indications as to whether Appellant was
aware of the consequences of his plea of guilty prior to the trial court’s acceptance
of his plea and whether he was misled or harmed by the trial court’s failure to
properly admonish him. See Davison, 405 S.W.3d at 688–89; VanNortrick, 227
S.W.3d at 709; Anderson v. State, 182 S.W.3d 914, 919 (Tex. Crim. App. 2006);
Burnett, 88 S.W.3d at 638. As such, the trial court’s error will not be harmful if we
have “fair assurance that the defendant’s decision to plead guilty would not have
changed had the court [properly] admonished him.” VanNortrick, 227 S.W.3d at
709 (quoting Anderson, 182 S.W.3d at 919).
      Facts in the record, even facts that occur after the defendant pleads guilty,
may raise the inference that, at the time of his guilty plea, the defendant was actually
aware of the consequences of his plea. Davison, 405 S.W.3d at 689; Burnett, 88
S.W.3d at 640–41. For example, in Davison, the Court of Criminal Appeals affirmed
our holding that the appellant’s failure to exhibit any surprise or alarm during the
                                           3
punishment phase of his trial supported the inference that the appellant was aware
that the enhancement paragraphs in the indictment subjected him to a greater range
of punishment, even though the trial court had failed to admonish him of this
consequence before he entered his guilty plea. Davison, 405 S.W.3d at 688–89. The
combination of the appellant’s nonchalance at the punishment phase and his signed
acknowledgement in the “Guilty Plea Memorandum,” which attested that the
appellant had read and understood the significance of the enhancement paragraphs
in the indictment and that they were true and correct, was sufficient to support the
inference that the appellant was actually aware of the consequences of his guilty plea
at the time he entered it, despite the trial court’s failure to properly admonish him.
Id. at 689.
      Similarly, in Burnett, the Court of Criminal Appeals focused, in part, on facts
in the record that occurred after the appellant’s guilty plea but showed that he was
actually aware of the consequences of his plea, despite the lack of certain
admonishments from the trial court. Burnett, 88 S.W.3d at 640–41. There, although
noting that the applicable punishment range had been discussed in the appellant’s
presence on several occasions in open court before the trial court accepted his guilty
plea, the court also cited to post-plea facts in the record as support for the inference
of the appellant’s actual knowledge of the consequences of his guilty plea, such as
the lack of reaction or protest from the appellant when the court’s charge was read
to the jury, when the jury returned its verdict on punishment, and at the time of the
appellant’s sentencing.    Id. at 640 (“[W]hile an express acknowledgment by
appellant would be helpful, the lack of such evidence does not necessarily show that
appellant was unaware of the consequences of his plea.”). The Burnett court found
that the record was “replete with instances in which the parties refer[red] to the
potential severity of the sentence that the jury could assess” and held that the trial


                                           4
court’s failure to admonish the appellant regarding the applicable range of
punishment for the offense did not mislead or harm the appellant. Id. at 641.
      After a careful examination of the record in this case, we hold that Appellant
was neither harmed nor misled by the trial court’s failure to admonish him prior to
the acceptance of Appellant’s plea of guilty (1) as to the punishment range attached
to the offense for which he pleaded guilty or (2) as to the potential immigration
consequences that could result from his plea.
      Nothing in the record before us indicates that Appellant was unaware of the
consequences of his plea of guilty at the time it was entered. Nor is the record
completely silent on this point. When Appellant was sentenced, the trial court
recited to Appellant the applicable punishment range for the charged offense.
Neither Appellant nor his trial counsel exhibited any surprise or concern when this
occurred. In fact, Appellant’s trial counsel neither objected to nor commented on
the trial court’s lack of admonishments; rather, Appellant’s trial counsel only
requested that the trial court consider probation as a punishment option for
Appellant. Nor did Appellant file a motion for new trial that alleged he was unaware
of the punishment range for the charged offense until after the trial court’s recitation
at sentencing. See id. at 640–41 & n.23 (noting that defense counsel did not attempt
to develop a record to support a motion for new trial on the grounds that the plea
was not knowing and voluntary but, rather, filed a “plain vanilla” motion for new
trial that did not mention either the voluntariness of the appellant’s plea or the trial
court’s failure to admonish him on the range of punishment).
      Moreover, Appellant also signed a “Certificate of Discovery” acknowledging
that he had reviewed the State’s file in his case. This action, combined with the
request for probation by Appellant’s trial counsel, suggests that Appellant was aware
of the strength of the State’s case against him and that, in light of the posture of the
State’s case and the nature of the offense with which he was charged, Appellant
                                           5
chose to pursue a trial strategy in which he waived his right to a jury trial, entered a
plea of guilty, and later sought mercy and a lenient punishment from the trial court.
In this context, Appellant and his trial counsel’s lack of reaction to the trial court’s
recitation of the punishment range when he was sentenced by the trial court indicates
that the applicable punishment range for the charged offense was a known and
accounted-for facet of their trial strategy. See Davison, 405 S.W.3d at 688–89;
Burnett, 88 S.W.3d at 640–41.
      Here, Appellant has directed us to no circumstance in the record, and we have
found none, that would indicate that Appellant was actually unaware of the
punishment-range consequences of his guilty plea at the time it was entered. Rather,
similar to the courts in Davison and Burnett, the record before us indicates that
Appellant was actually aware of the punishment-range consequences of his plea.
There are no indications to the contrary.
      Finally, Appellant claims that he was harmed because the trial court failed to
admonish him as to the possible immigration consequences of his plea of guilty.
When the record shows, as it does here, that the defendant is a United States citizen,
the trial court’s failure to admonish him of the possible immigration consequences
of his plea of guilty is harmless because this specific admonition would have neither
changed the defendant’s decision to plead guilty nor changed or affected his
citizenship status. VanNortrick, 227 S.W.3d at 709; Anderson, 182 S.W.3d at 919
(citing Cain v. State, 947 S.W.2d 262 (Tex. Crim. App. 1997)). It is undisputed, and
the record clearly shows, that Appellant was born in Sacramento, California.
Therefore, because Appellant is, and has always been, a citizen of the United States,
the trial court’s failure to admonish him regarding the possible immigration
consequences of his guilty plea was harmless and cannot result in a reversal. See
VanNortrick, 227 S.W.3d at 709; Anderson, 182 S.W.3d at 919.


                                            6
      In light of our thorough review of the record, and for the reasons that we have
discussed above, we have fair assurance that Appellant’s decision to plead guilty to
the charged offense would not have changed had the trial court admonished him in
strict compliance with the requirements of Article 26.13. Accordingly, we overrule
Appellant’s sole issue on appeal.
                                   III. This Court’s Ruling
      We affirm the judgment of the trial court.




                                                W. STACY TROTTER
                                                JUSTICE


June 10, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                            7